Case.net:
     Case:20SL-CC05560 - Docket Entries
            4:21-cv-00181-AGF    Doc. #: 1-2 Filed: 02/12/21 Page: 1 of 21 PageID Page
                                                                                  #: 171 of 2




                                                                                  Search for Cases by: Select Search Method.   _Tv]
Judicial Links     I    eFiling   I   Help   I   Contact Us I   Print                      GrantedPublicAccess Logoff JUSTINCHAPELL
                             20SL-CC05560 - ALICE M KOPP V WALGREEN CO.(E-CASE)
   Ca      / Parties &        Docket 'Charges, Judgments   Service    Filings 1" Scheduled                 Civil 1 Garnishments/ )
            Vigutuabys        Entries     & Sentences    Information I Due      Hearings & Trials       Judgments    Execution 1

Click here to eFile on Case                 Sort Date Entries: 0Descending Display Options.
Click here to Respond to Selected Documents                                                 All Entries
                                                               0Ascending

01/27/2021             Cert Sery of Rspns to Interrog
                       Certificate of Mailing; Electronic Filing Certificate of Service.
                          Filed By: JUSTIN SETH CHAPELL
                          On Behalf Of: WALGREEN CO., WALGREENS #05667

01/14/2021 LI Cert Sery Answers Interrog Fil
              Certificate of Service; Electronic Filing Certificate of Service.
                 Filed By: ROBERT JOSEPH RADICE
                 On Behalf Of: ALICE M. KOPP

12/30/2020        •Cert Sery of Interrog Filed
                   Certificate of Service; Electronic Filing Certificate of Service.
                      Filed By: JUSTIN SETH CHAPELL
                      On Behalf Of: WALGREEN CO.

12/28/2020 0 Cert Sery of Interrog Filed
             Certificate of Service; Electronic Filing Certificate of Service.
                Filed By: ROBERT JOSEPH RADICE
                On Behalf Of: ALICE M. KOPP

12/17/2020 ❑•A nswer Filed
                 Filed By: JUSTIN SETH CHAPELL
                 On Behalf Of: WALGREEN CO., WALGREENS #05667
            •
           GI Entry of Appearance Filed
              Entry of Appearance; Electronic Filing Certificate of Service.
                 Filed By: JUSTIN SETH CHAPELL

12/07/2020       0 Corporation Served
                       Document ID - 20-SMCC-10249; Served To - WALGREEN CO.; Server - ; Served Date - 20-NOV-20;
                       Served Time - 00:00:00; Service Type - Sheriff Department; Reason Description - Served

11/12/2020       El    Summons Issued-Circuit
                       Document ID: 20-SMCC-10249, for WALGREEN CO..Summons Attached in PDF Form for Attorney to
                       Retrieve from Secure Case.Net and Process for Service.

11/05/2020       El Filing Info Sheet eFiling
                        Filed By: ROBERT JOSEPH RADICE
                 LI N• ote to Clerk eFiling
                        Filed By: ROBERT JOSEPH RADICE
                 0• Pet Filed in Circuit Ct
                    Petition.
                        On Behalf Of: ALICE M. KOPP
                 0  Judge    Assigned
                    DIV 18



https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                                  2/8/2021
     Case:
Case.net:   4:21-cv-00181-AGF
          20SL-CC05560            Doc. #: 1-2 Filed: 02/12/21 Page: 2 of 21 PageID Page
                        - Docket Entries                                           #: 182 of 2


Case.net Version 5.14.12                 Return to TOP of Page                Released 11/10/2020




https://www.courts.mo.gov/casenet/cases/searchDockets.do                               2/8/2021
Case: 4:21-cv-00181-AGF Doc. #: 1-2 Filed: 02/12/21 Page: 3 of 21 PageID #: 19
                                                                          20SL-CC05560

               I N THE CIRCUIT COURT OF THE COUNTY OF ST. LOUIS
                                STATE OF MISSOURI

ALICE M. KOPP,                                  )
                                                )
       Plaintiff,                               ) Cause No.
                                                )
vs.                                             ) Division No.
                                                )
WALGREEN CO. d/b/a WALGREENS #05667, ) TRIAL BY JURY DEMANDED
Serve: Prentice-Hal l Corporation System, Inc., )
       Registered Agent                         )
       222 East Dunklin Street                  )
       Jefferson City, MO 65101,                )
                                                )
       Defendant.                               )

                                          PETITION

      Comes now Plaintiff Alice Kopp, and for her cause of action against Defendant

Walgreen Co., states as follows:

        1.    Plaintiff is a resident of the State of Missouri.

        2.    Defendant Walgreen Co. is an I l linois corporation in good standing doing

business as Walgreens #05667 in the State of Missouri.

       3.     At all relevant times Defendant acted by and through its agents, servants and/or

employees.

       4.     At al l relevant times Defendant owned and operated a Walgreens store located

at 6071 Telegraph Road, St. Louis County, MO 63129.

        5.    On September 27, 2020, Plaintiff was a business invitee of Defendant at the

Walgreens store located at 6071 Telegraph Road, St. Louis County, MO 63129, when she fel l
 Case: 4:21-cv-00181-AGF Doc. #: 1-2 Filed: 02/12/21 Page: 4 of 21 PageID #: 20




and was severely injured due to the condition of the flooring which was not reasonably safe

for business invitees, to wit:

               A.     The mat located in the entrance of the store was loose;

               B.     The metal stripping surrounding the mat in the entrance of the store was

exposed and raised;

               C.     The mat and surrounding metal stripping were in a dangerous condition.

        6.     Defendant knew, or by using ordinary care, could of known of this dangerous

condition, but failed to use ordinary care to remove the unsafe condition, barricading the

unsafe condition, or properly warn of the unsafe condition.

         7.    As a direct result of Defendant's failure to use ordinary care, Plaintiff sustained

serious permanent personal injuries, including a fracture to her left arm/shoulder and injuries

to her knees. Plaintiff has incurred and continues to incur medical expenses.

        WH EREFORE, Plaintiff Alice Kopp prays for judgment against Defendant Walgreen Co.

i n an amount that is fair and reasonable, but in excess of $25,000.00, exclusive of interest

and costs, for pre-judgment interest, post-judgment interest, costs and for whatever further

relief this Court deems just and proper.




                                                 Robert J. Radice #30697
                                                 HORAS, RADICE & ASSOCIATES, LLC
                                                Attorneys for Plaintiff
                                                2123 Marconi Avenue
                                                St. Louis, MO 63110
                                                (314) 241-4505
                                                (314) 241-7779 Fax
                                                 bradice©H Rmidwestlaw.com

                                                2
            Case: 4:21-cv-00181-AGF Doc. #: 1-2 Filed: 02/12/21 Page: 5 of 21 PageID #: 21


              IN THE 21ST JUDICIAL CIRCUIT COURT,ST. LOUIS COUNTY,MISSOURI

 Judge or Division:                                            Case Number: 20SL-CC05560
 ELLEN HANNIGAN RIBAUDO
Plaintiff/Petitioner:                                          Plaintiff's/Petitioner's Attorney/Address
 ALICE M. KOPP                                                 ROBERT JOSEPH RADICE
                                                               2123 MARCONI AVENUE
                                                         vs.   SAINT LOUIS, MO 63110
 Defendant/Respondent:                                         Court Address:
 WALGREEN CO.                                                  ST LOUIS COUNTY COURT BUILDING
 DBA: WALGREENS #05667                                         105 SOUTH CENTRAL AVENUE
                                                               CLAYTON,MO 63105
 Nature of Suit:
 CC Pers Injury-Other                                                                                                               (Date File Stamp)
                                                            Summons in Civil Case
    The State of Missouri to: WALGREEN CO.
                              Alias:
                              DBA: WALGREENS #05667
 R/A: PRENTICE-HALL CORP.SYS.
 222 EAST DUNKLIN STREET
 JEFFERSON CITY, MO 65101

          COURTSEAL OF                    You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                    which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                    above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                    file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                          SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                   notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                   or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
         ST. LOUIS COUNTY          proceeding.
                                      12-NOV-2020
                                       Date
                                     Further Information:
                                     LES
                                                             Sheriff's or Server's Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
     ❑ delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
     ID leaving a copy ofthe summons and a copy of the petition at the dwelling place or usual abode ofthe Defendant/Respondent with
                                                                 a person of the Defendant's/Respondent's family over the age of 15 years who
         permanently resides with the Defendant/Respondent.
     rj(for service on a corporation) delivering a copy of the summons and a copy of the petition to
                                                                              (name)                                                             (title).

     El other
    Served at                                                                                                                               (address)
    in                                        (County/City of St. Louis), MO,on                                   (date) at                        (time).


                     Printed Name of Sheriff or Server                                               Signature of Sheriff or Server
                                   Must be sworn before a notary public if not served by an authorized officer:
                                  Subscribed and sworn to before me on                                                    (date).
            (Seal)
                                  My commission expires:
                                                                          Date                                            Notary Public




OSCA (7-99)SM30 (SMCC)For Court Use Only: Document ID# 20-SMCC-10249             1   (Civil Procedure Form No. 1, Rules 54.01 — 54.05,
                                                                                                          54,13, and 54.20; 506.120 — 506.140, and 506.150 RSMo
          Case: 4:21-cv-00181-AGF Doc. #: 1-2 Filed: 02/12/21 Page: 6 of 21 PageID #: 22
    Sheriff's Fees, if applicable
    Summons
    Non Est
    Sheriff's Deputy Salary
    Supplemental Surcharge        $   10.00
    Mileage                                                    miles @ $.       per mile)
    Total
    A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
    suits, see Supreme Court Rule 54.




OSCA (7-99)SM30 (SMCC)For Court Use Only: Document ID11 20-SMCC-10249     2    (Civil Procedure Form No. 1, Rules 54.01 — 54.05,
                                                                                                    54.13, and 54.20; 506.120 — 506.140, and 506.150 RSMo
           Case: 4:21-cv-00181-AGF Doc. #: 1-2 Filed: 02/12/21 Page: 7 of 21 PageID #: 23
                             THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                   Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

    There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the "neutral," who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

   (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator's decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.
  (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



 OSCA (7-99) SM30 (SMCC)For Court Use Only: Document ID# 20-SMCC-10249   3   (Civil Procedure Form No. 1, Rules 54.01 — 54.05,
                                                                                                  54.13, and 54.20; 506,120 — 506.140, and 506.150 RSMo
            Case: 4:21-cv-00181-AGF Doc. #: 1-2 Filed: 02/12/21 Page: 8 of 21 PageID #: 24
   (3) Early Neutral Evaluation("ENE"): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

   (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

   (5)Sum mary J ury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the "trial", the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Proced ure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

   A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




 OSCA (7-99) SM30 (SMCC)For Court Use Only: Document ID# 20-SMCC-10249   4   (Civil Procedure Form No. 1, Rules 54.01 — 54.05,
                                                                                                  54.13, and 54.20; 506.120 — 506.140, and 506.150 RSMo
          Case: 4:21-cv-00181-AGF Doc. #: 1-2 Filed: 02/12/21 Page: 9 of 21 PageID #: 25


             IN THE 21ST JUDICIAL CIRCUIT COURT,ST. LOUIS COUNTY,MISSOURI

Judge or Division:                                            Case Number: 20SL-CC05560

                                                                                                                          g ,...Lik....,.L:,I v
ELLEN HANNIGAN RIBAUDO
Plaintiff/Petitioner:
                                                                 .
                                                            Plaintiffs/Petitioner's Attorney/Address
                                                                                                                         .T.701.7 C-1 T.7 T
                                                                                                                                              V r-:,‘
                                                                                                                                                G k.....,
ALICE M. KOPP                                               ROBERT JOSEPH RADICE
                                                            2123 MARCONI AVENUE                                                    t 0V   1 8 2020
                                                        vs. SAINT LOUIS,MO 63110
Defendant/Respondent:                                       Court Address:                                                    COLE CpUNTY
 WALGREEN CO.                                               ST LOUIS COUNTY COURT BUILDING                                         '6 Ur ( I
                                                                                                                          -,It-IERIFT
DBA: WALGREENS #05667                                       105 SOUTH CENTRAL AVENUE
Nature of Suit:                                             CLAYTON, MO 63105
CC Pers Injury-Other                                                                                                              r,   pat FTi    nip)
                                                         Summons in Civil Case
    The State of Missouri to: WALGREEN CO.
                              Alias:
                              DBA: WALGREENS #05667                                                                        DEC 7 2117.1
 R/A: PRENTICE-HALL CORP.SYS.                                                                                                     Q10\01
 222 EAST DUNICL1N STREET
 JEFFERSON CITY, MO 65101
                                                                                                                           JONA
                                                                                                                             1.0,
                                                                                                                                        GOV
                                                                                                                              0
         COURTSEAL OF                    You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                   which is attached,and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                   above address all within 30 days after receiving this summons, exclusive of the day of service. If yoti fail to
                                   file your pleading,judgment by default may he taken against you for the relief demanded in the petition.
                                         SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                  notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA®courts.mo.gov,
                                  or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
     ST. LOUIS COUNTY             proceeding.

                                     12-NOV-2020
                                      Date
                                    Further Information:-
                                    LES
                                                            Sheriff's or Server's Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
      delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
    0leaving a copy ofthe summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
                                                               a person of the Defendant's/Respondent's family over the age of 15 years who
       permanently resides with the Defendant/Respondent.
    [xi
     (for service on a corporation) delivering a copy of the summons and a copy of the petition to

                    Srn&v. (pumi ce tiak_k
           SVICack _,                                                        (name)                  Decii3nee                                    (title).

    0other          '

    Served at@a k       130NOW SA- 1 cfc.P.rSOn .C.,1 4 1\A,0 SjgS,C)I                                                                        (address)
    in                                                            --otris), MO,on I1- 20-
                                                o my/C,44-Aiif-S-rL                             2 2.              (date) at   tt:0D Pro              (time).
            , '.
    2 . ..W "
                    Printed Name ofSheriff or Server                                                S            eriff or erver
                                  Must he sworn before a notary public if not served by an authorized officer:
                                                                                                             °f '
                                  Subscribed and sworn to before me on                                           (date),
           (Seal)
                                 My commission expires:
                                                                          Date                                             Notary Public




OSCA (7-99)SM30 (SMCC)for Court Use Only: Document 1D# 20-SMCC-10249             1   (Civil Procedure Fomi NO. I, Rules 54.01 — 54.05,
                                                                                                          54.13, and 54.20; 506.120 — 506.140, and 506.150 RSh4o
Case: 4:21-cv-00181-AGF Doc. #: 1-2 Filed: 02/12/21 Page: 10 of 21 PageID #: 26




                    IN THE CIRCUIT COURT OF ST LOUIS COUNTY
                               STATE OF MISSOURI

ALICE M. KOPP,

      Plaintiff,
                                               Case No.:      20SL-CC05560
vs.
                                               Division No.
WALGREEN CO.,

       Defendant.


                               ENTRY OF APPEARANCE

       Come now Brown & James, P.C. and Justin S. Chapell and enter their appearances as

attorneys for Defendant Walgreen Co.




                                                /s/Justin S. Chapell
                                        Justin S. Chapell(50954)
                                        BROWN & JAMES,P.C.
                                        800 Market Street, Suite 1100
                                        St. Louis, Missouri 63101
                                        Telephone: (314)242-5231
                                        Fax: (314) 242-5431
                                        Email: ichapell@bjpc.com

                                         Attorneys for Defendant Walgreen Co.
Case: 4:21-cv-00181-AGF Doc. #: 1-2 Filed: 02/12/21 Page: 11 of 21 PageID #: 27




                        CERTIFICATE OF SERVICE AND
                CERTIFICATE OF COMPLIANCE WITH RULE 55.03
                                                        (a)

I hereby certify that a copy of the foregoing pleading was served by the Court's electronic filing
system on this 17th day of December, 2020, on the counsel of record listed below. In addition,
the undersigned counsel certifies under Rule 55.03(a) of the Missouri Rules of Civil Procedure
that (he/she) has signed the original of this Certificate and the foregoing pleading.


Mr. Robert J. Radice
Horas, Radice & Associates, LLC
Attorneys for Plaintiff
2123 Marconi Avenue
St. Louis, Missouri 63110



                                                    /s/Justin S. Chapell
                                             Justin S. Chapell (50954)
                                             BROWN & JAMES,P.C.
                                             800 Market Street, Suite 1100
                                             St. Louis, Missouri 63101
                                             Telephone: (314) 242-5231
                                             Fax: (314) 242-5431
                                             Email: jchapell@bjpc.com

                                             Attorneys for Defendant Walgreen Co.

JSC:maf:25263973.1




                                                2
Case: 4:21-cv-00181-AGF Doc. #: 1-2 Filed: 02/12/21 Page: 12 of 21 PageID #: 28




                      IN THE CIRCUIT COURT OF ST LOUIS COUNTY
                                 STATE OF MISSOURI

ALICE M. KOPP,

       Plaintiff,
                                                       Case No.:      20SL-CC05560
vs.
                                                       Division No.
WALGREEN CO.,

       Defendant.


                      DEFENDANT WALGREEN CO.'S ANSWER TO
                             PLAINTIFF
                                     'S PETITION

       Comes now Defendant, Walgreen Co., and for its Answer to Plaintiff's Petition, states as

follows:

        1.     Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 1, and therefore holds Plaintiff to strict proof thereof.

       2.      Defendant admits the allegations of Paragraph 2.

       3.      Defendant makes no answer to Paragraph 3 to the extent it states a legal

conclusion not facts to which no answer is required.

       4.      Defendant admits it operated the subject Walgreens store at all relevant times.

       5.      Defendant denies the allegations of Paragraph 5, including each subpart.

       6.      Defendant denies the allegations of Paragraph 6.

       7.      Defendant denies the allegations of Paragraph 7.

                               FIRST AFFIRMATIVE DEFENSE

       For its First Affirmative Defense, Defendant states that Plaintiff's Petition fails to state a

valid cause of action upon which relief may be granted by the Court.
Case: 4:21-cv-00181-AGF Doc. #: 1-2 Filed: 02/12/21 Page: 13 of 21 PageID #: 29
                                                                                                         CP
                                                                                                         C)



                                                                                                        )
                                                                                                        C




                             SECOND AFFIRMATIVE DEFENSE
                                                                                                        cn
       For its Second Affirmative Defense, Defendant states that Plaintiff has failed to mitigate

her damages.
                                                                                                         C)


                               THIRD AFFIRMATIVE DEFENSE
                                                                                                        0
                                                                                                        cD
       For its Third Affirmative Defense, Defendant states that in the event Plaintiff is awarded       (1)


                                                                                                        (1)
compensatory damages, the amount of the judgment entered thereon should be reduced in
                                                                                                         N
proportion to Plaintiff's comparative negligence, which negligence proximately caused
                                                                                                        0

Plaintiff's alleged injuries and damages. Plaintiff was negligent in that:
                                                                                                         r.
                                                                                                        (5)
      (a)      She failed to keep a careful lookout; and

      (b)       She failed to exercise reasonable care while on Defendant's premises given its

               alleged condition.

                             FOURTH AFFIRMATIVE DEFENSE

       For its Fourth Affirmative Defense, Defendant states, hypothetically and in the

alternative, that Plaintiff's claim is barred by Plaintiff's assumption of the risk, in that she knew

of the danger pleaded in the Petition, understood the nature of the risk, and voluntarily proceeded

upon Defendant's premises knowing of the danger.

                               FIFTH AFFIRMATIVE DEFENSE

       For its Fifth Affirmative Defense, Defendant states that whatever damages Plaintiff may

have sustained, if any, were the direct and proximate result of the carelessness and negligence of

individuals and entities over whom this Defendant has no control, and as a result, said Defendant

is entitled to a pro rata reduction in any judgment against it, in an amount which corresponds to

the relative degree of fault of said other individuals or entities.
Case: 4:21-cv-00181-AGF Doc. #: 1-2 Filed: 02/12/21 Page: 14 of 21 PageID #: 30




                                SIXTH AFFIRMATIVE DEFENSE

        For its Sixth Affirmative Defense, Defendant states, hypothetically and in the alternative,

that Plaintiff's claim and cause of action against Defendant is barred in that the alleged

dangerous condition was an open and obvious condition which Plaintiff knew or by using

ordinary care could have known of said open and obvious condition.

                             SEVENTH AFFIRMATIVE DEFENSE

        For its Seventh Affirmative Defense, Defendant states that Plaintiff's alleged injuries and

damages were proximately caused by the independent, intervening acts or omissions of third

parties over which this Defendant had no control.

                              EIGHTH AFFIRMATIVE DEFENSE

        For its Eighth Affirmative Defense, Defendant reiterates that it was not negligent, but

states hypothetically and in the alternative, that if it is found by the trier(s) of fact to be less than

fifty-one percent (51%) at fault, the amount of the judgment entered against this Defendant

should equate to the percentage of fault assessed against this Defendant by the trier(s) of fact.

R.S.Mo. 537.067.

                               NINTH AFFIRMATIVE DEFENSE

        For its Ninth Affirmative Defense, Defendant states that to the extent Plaintiff is

compensated for the alleged damages by receiving payment from other persons or entities, the

amount of any such compensation should be set off against any recovery Plaintiff may receive in

this action against Defendant.

        WHEREFORE, having fully answered Plaintiff's Petition, Defendant Walgreen Co. prays

to be dismissed hence with its costs.




                                                   3
Case: 4:21-cv-00181-AGF Doc. #: 1-2 Filed: 02/12/21 Page: 15 of 21 PageID #: 31




                                                    /s/Justin S. Chapell
                                             Justin S. Chapell(50954)
                                             BROWN & JAMES,P.C.
                                             800 Market Street, Suite 1100
                                             St. Louis, Missouri 63101
                                             Telephone: (314)242-5231
                                             Fax: (314) 242-5431
                                             Email: ichapell@bjpc.com

                                             Attorneys for Defendant Walgreen Co.



                         CERTIFICATE OF SERVICE AND
                 CERTIFICATE OF COMPLIANCE WITH RULE 55.03
                                                         (a)

I hereby certify that a copy of the foregoing pleading was served by the Court's electronic filing
system on this 17th day of December, 2020, on the counsel of record listed below. In addition,
the undersigned counsel certifies under Rule 55.03(a) of the Missouri Rules of Civil Procedure
that (he/she) has signed the original of this Certificate and the foregoing pleading.


Mr. Robert J. Radice
Horas, Radice & Associates, LLC
Attorneys for Plaintiff
2123 Marconi Avenue
St. Louis, Missouri 63110



                                                     /s/Justin S. Chapell
                                             Justin S. Chapell(50954)
                                             BROWN & JAMES,P.C.
                                             800 Market Street, Suite 1100
                                             St. Louis, Missouri 63101
                                             Telephone: (314)242-5231
                                             Fax: (314) 242-5431
                                             Email: ichapell@bipc.com

                                             Attorneys for Defendant Walgreen Co.

JSC:maf:25263885.1



                                                4
Case: 4:21-cv-00181-AGF Doc. #: 1-2 Filed: 02/12/21 Page: 16 of 21 PageID #: 32




                IN THE CIRCUIT COURT OF THE COUNTY OF ST. LOUIS
                                STATE OF MISSOURI

ALICE M. KOPP,                       )
                                     )
    Plaintiff,                       ) Cause No. 20SL-CC05560
                                     )
vs.                                  ) Division No. 18
                                     )
WALGREEN CO. d/b/a WALGREENS #05667, )
                                     )
    Defendant.                       )

                                 CERTIFICATE OF SERVICE

       Copies of the foregoing Plaintiff's First Set of Interrogatories Directed to Defendant and

Plaintiff's First Request for Production Directed to Defendant were emailed to all attorneys

                 h day of Decem ber, 2020.
of record this 28t

       I n addition, pursuant to the Missouri Rules of Civil Procedure, electronic copies of

same in Word Perfect format were also emailed this date to counsel for Defendant.




                                                    ert J.'.• - - #30697
                                                HORAS, DICE & ASSOCIATES, LLC
                                                          6 A


                                                Attorneys for Plaintiff
                                               2123 Marconi Avenue
                                               St. Louis, MO 63110
                                               (314) 241-4505
                                               (314) 241-7779 Fax
                                                bradice@HRmidwestlaw.com


                                  CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was served this 28th day of Decem ber 2020
via the Court's ECF filing system and email upon: Justin S. Chapell, Esq., Brown & James,
P.C., Attorneys for Defendant, 800 Market St., Ste. 1100, St. Louis, MO 63101,
jchapell@bjpc.com.
Case: 4:21-cv-00181-AGF Doc. #: 1-2 Filed: 02/12/21 Page: 17 of 21 PageID #: 33




                    IN THE CIRCUIT COURT OF ST LOUIS COUNTY
                               STATE OF MISSOURI

ALICE M. KOPP,

       Plaintiff,
                                                  Case No.:      20SL-CC05560
VS.
                                                  Division No,
WALGREEN CO.,

       Defendant.


                              CERTIFICATE OF SERVICE

       A copy of Defendant Walgreen Co.'s First Set of Interrogatories and First Request for

Production were mailed and emailed in Word format to: Mr. Robert J. Radice, Horas, Radice &

Associates, LLC, Attorneys for Plaintiff, 2123 Marconi Avenue, St. Louis, Missouri 63110 at

                                    `-'s day of
bradiee@HRmidwestlaw.com on this 4‘-)              \
                                                   );              ,2020.




                                                        / e
                                          Justin S. Chapell(50954)
                                          BROWN & JAMES,P.C.
                                          800 Market Street, Suite 1100
                                          St, Louis, Missouri 63101
                                          Telephone: (314) 242-5231
                                          Fax: (314)242-5431
                                          Email: ichapell@bjpc,com

                                          Attorneys for Defendant Walgreen Co.
Case: 4:21-cv-00181-AGF Doc. #: 1-2 Filed: 02/12/21 Page: 18 of 21 PageID #: 34




                         CERTIFICATE OF SERVICE AND
                 CERTIFICATE OF COMPLIANCE WITH RULE 55.03
                                                         (a)

I hereby certify that a copy of the foregoing pleading was served by the Court's electronic filing
system on this';)'1. day of De,'
                 4'                   4         , 202 , on the counsel of record listed below. In
addition, the undersigned counsel certifies under Rule 55.03(a) of the Missouri Rules of Civil
Procedure that (he/she) has signed the original of this Certificate and the foregoing pleading.


Mr. Robert J. Radice
Horas, Radice & Associates, LLC
Attorneys for Plaintiff
2123 Marconi Avenue
St. Louis, Missouri 63110




                                             Justlin S. Chapell(50954)
                                             BROWN & JAMES,P.C.
                                             800 Market Street, Suite 1100
                                             St. Louis, Missouri 63101
                                             Telephone: (314) 242-5231
                                             Fax: (314) 242-5431
                                             Email: jchapell@bjpc.com

                                             Attorneys for Defendant Walgreen Co.

JSC:maf:25289267,1




                                                 2
Case: 4:21-cv-00181-AGF Doc. #: 1-2 Filed: 02/12/21 Page: 19 of 21 PageID #: 35




               IN THE CIRCUIT COURT OF THE COUNTY OF ST. LOUIS
                               STATE OF MISSOURI

ALICE M. KOPP,                       )
                                     )
    Plaintiff,                       ) Cause No. 20SL-CC05560
                                     )
vs.                                  ) Division No. 18
                                     )
WALGREEN CO. d/b/a WALGREENS #05667, )
                                     )
    Defendant.                       )

                                 CERTI FICATE OF SERVICE

       Copies of the foregoing Plaintiff's Answers to Defendant's First Set of Interrogatories

and Plaintiff's Response to Defendant's First Requests for Production were served via first

class, prepaid U.S. Mail upon al l attorneys of record this r#4 day of J anuary, 2021.




                                               Robert J. Radice #30697
                                               HORAS, RADICE & ASSOCIATES, LLC
                                              Attorneys for Plaintiff
                                              2123 Marconi Avenue
                                              St. Louis, MO 63110
                                              (314) 241-4505
                                              (314) 241-7779 Fax
                                               bradice©HRmidwestlaw.com


                                 CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing was served this/     day of January 2021
via the Court's ECF filing system upon: Justin S. Chapel!, Esq., Brown & James, P.C., Attorneys
for Defendant, 800 Market St., Ste. 1100, St. Louis, MO 6310          hapell©bjpc.com.
Case: 4:21-cv-00181-AGF Doc. #: 1-2 Filed: 02/12/21 Page: 20 of 21 PageID #: 36




                    IN THE CIRCUIT COURT OF ST LOUIS COUNTY
                               STATE OF MISSOURI

ALICE M. KOPP,

      Plaintiff,
                                                 Case No.:       20SL-CC05560
vs.
                                                 Division No.
WALGREEN CO.,

       Defendant.


                             CERTIFICATE OF MAILING

       A copy of Defendant Walgreen Co.'s Separate Objections to Plaintiff's First Set of

Interrogatories was mailed and sent via email to: Mr. Robert J. Radice, Horas, Radice &

Associates, LLC, Attorneys for Plaintiff, 2123 Marconi Avenue, St. Louis, Missouri 63110 at

bradice
     (   ,FIRmidwestlaw.com on this 27th day of January, 2021.
        a)




                                                  /s/Justin S. Chapell
                                          Justin S. Chapell (50954)
                                          BROWN & JAMES,P.C.
                                          800 Market Street, Suite 1100
                                          St. Louis, Missouri 63101
                                          Telephone: (314) 242-5231
                                          Fax: (314) 242-5431
                                          Email: jchapell@bjpc.com

                                          Attorneys for Defendant Walgreen Co.
Case: 4:21-cv-00181-AGF Doc. #: 1-2 Filed: 02/12/21 Page: 21 of 21 PageID #: 37




                          CERTIFICATE OF SERVICE AND
                  CERTIFICATE OF COMPLIANCE WITH RULE 55.03
                                                          (a)

 I hereby certify that a copy of the foregoing pleading was served by the Court's electronic filing
 system on this 27th day of January, 2021, on the counsel of record listed below. In addition, the
 undersigned counsel certifies under Rule 55.03(a) of the Missouri Rules of Civil Procedure that
(he/she) has signed the original of this Certificate and the foregoing pleading.


Mr. Robert J. Radice
Horas, Radice & Associates, LLC
Attorneys for Plaintiff
2123 Marconi Avenue
St. Louis, Missouri 63110



                                                     /s/Justin S. Chapell
                                              Justin S. Chapell (50954)
                                              BROWN & JAMES,P.C.
                                              800 Market Street, Suite 1100
                                              St. Louis, Missouri 63101
                                              Telephone: (314) 242-5231
                                              Fax: (314) 242-5431
                                              Email: ichapeW,bipc.com

                                              Attorneys for Defendant Walgreen Co.

 JSC:AML:maf:25436667.1




                                                 2
